Citation Nr: 0907691	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of coronary artery disease status post 
myocardial infarction, rated as noncompensably disabling 
prior to June 19, 2008.

2.  Evaluation of coronary artery disease status post 
myocardial infarction, rated as 30 percent disabling from 
June 19, 2008.

3.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1969 
and from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law 
Judge via video conferencing technology in January 2009.  A 
transcript of the hearing has been associated with the 
record.

The issues of entitlement to an increased rating for right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 19, 2008, coronary artery 
disease was manifested by shortness of breath, with an 
estimated workload of greater than 10 METs; medication was 
limited to one aspirin per day.

2.  For the period from June 19, 2008, coronary artery 
disease is manifested by shortness of breath, with an 
estimated workload of 5 to 7 METs and X-ray evidence of 
cardiomegaly.

CONCLUSIONS OF LAW

1.  For the period prior to June 19, 2008, the criteria for 
an evaluation of 10 percent for coronary artery disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Codes 7005, 7006 (2008).

2.  For the period from June 19, 2008, the criteria for an 
evaluation in excess of 30 percent for coronary artery 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A May 2004 letter advised the Veteran of the evidence and 
information necessary to support his claims.  He was told 
that VA would make reasonable efforts to obtain identified 
evidence.  The Veteran was invited to submit information 
pertaining to his cardiovascular claim.  The evidence of 
record was listed.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  

In May 2008 the Veteran was provided with information 
concerning the evaluation of knee disabilities, to include 
the diagnostic criteria for such evaluation.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to the rating of his coronary artery disease, 
the Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in April 2005 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that the 
examinations were adequate, in that they were performed by 
neutral, skilled examiners who accurately recited the 
Veteran's history and provided in depth analysis of his 
functional capability.  The Veteran testified before the 
undersigned.  He has not identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis


Private treatment records reflect that the Veteran suffered 
an inferior wall myocardial infarction and underwent right 
coronary stenting in June 2002.  

On VA examination in October 2004, the Veteran's history was 
reviewed.  The examiner noted the Veteran's myocardial 
infarction in 2002 and indicated that since then, the Veteran 
had been treated with one aspirin per day.  The Veteran 
denied chest pain, claudication, and the use of 
nitroglycerin.  He also denied paroxysmal nocturnal dyspnea 
and any other dyspnea.  He reported that he was able to walk 
reasonably long distances.  On physical examination, the 
Veteran's color was good and there was no obvious pallor, 
cyanosis, jaundice, or clubbing.  Heart sounds were normal.  
There were no heaves or thrills on auscultation.  There were 
no murmurs, gallops, clicks, or rubs.  Sinus rhythm was 
normal.  Peripheral pulses were intact 2/4 and were present 
and palpable.  The diagnosis was sclerotic heart disease 
showing old inferior infarct.  The examiner indicated that 
the Veteran's MET was greater than 10.  

In March 2005 the Veteran stated that his workload was 
greater than 7 METs but less than 10, resulting in dyspnea, 
fatigue, angina, and dizziness.

In December 2006 the Veteran reported that he exercised at a 
gym three times per week and was a football referee almost 
year-round.  He also noted that he was very active at work.  

An additional VA examination was carried out in February 
2007.  The examiner noted the Veteran's previous heart attack 
and that angioplasty and stents had yielded reasonable good 
results.  The Veteran denied subsequent angina, claudication, 
amaurosis fugax, cardiac failure, arrhythmia, or syncope.  On 
physical examination, there was no obvious pallor, cyanosis, 
jaundice, or clubbing.  The Veteran's heart size was normal.  
There were no heaves or thrills.  There were no murmurs, 
gallops, rubs, or clicks.  Peripheral pulses were grossly 
intact, 2/4, present and palpable.  The assessment included 
sclerotic heart disease, showing up as old inferior infarct.  

In March 2008 the Veteran denied recent problems relating to 
his heart disease.  He denied shortness of breath, wheezing, 
and dyspnea.

On VA examination in June 2008, the Veteran's claims file was 
reviewed as well as his cardiac history.  The examiner noted 
that the Veteran had not experienced any further 
complications including congestive heart failure, stroke, 
transient ischemic attack, claudication, or renal disease.  
The Veteran denied impairment of his activities of daily 
living.  He also denied recurrent chest pain and shortness of 
breath.  Physical examination revealed no murmurs, gallops, 
or rubs.  Chest X-ray revealed cardiomegaly and increased 
prominence of the central left hilum.  The diagnosis was 
coronary artery disease status post inferior myocardial 
infarction with angioplasty status post stent placement with 
no recurrent angina.  The examiner estimated that the 
Veteran's MET was from 5 to 7 and noted the evidence of 
cardiomegaly on chest X-ray.

At his January 2009 hearing the Veteran testified that he had 
suffered a heart attack six or seven years previously.  He 
stated that he had shortness of breath.  He denied that the 
disability affected his work or daily living.  He denied 
experiencing chest pain.  He indicated that he was satisfied 
with the current 30 percent evaluation but that he felt that 
the effective date should be earlier, dating to his original 
claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2008).

Under Diagnostic Codes 7005 and 7006, a 10 percent rating 
contemplates a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent rating contemplates a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

With regard to the period prior to June 19, 2008, the Board 
has concluded that an evaluation of 10 percent is warranted.  
In this regard, the Board observes that the Veteran was 
prescribed one aspirin per day during this period.  The Board 
finds that this meets the criteria for the 10 percent 
evaluation under diagnostic codes 7005 and 7006.  

However, a higher evaluation is not for application during 
the period prior to June 19, 2008.  The evidence pertaining 
to this period indicates that the Veteran's workload was 
estimated in excess of 10 METs.  During this period, the 
Veteran denied chest pain, claudication, and dyspnea.  There 
was no obvious pallor, cyanosis, jaundice, or clubbing.  
There is no indication of angina, claudication, cardiac 
failure, arrhythmia, or syncope during this time.  Moreover, 
by the Veteran's report, he exercised at a gym three times 
per week and was active at work as well as in the position of 
a football referee.  There is no competent evidence that a 
workload in excess of 7 METs resulted in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation.  

To the extent that the Veteran reported that his METS were 
not greater than seven, the Veteran has not established that 
he has an expertise in such area and his statement is not 
competent.  Regardless, the opinion of the medical 
professionals are far more probative as to his METS.  In 
regard to his report that he suffers from dyspnea, dizziness, 
and angina, such statement is competent.   However, such 
statement must be compared with his other statements during 
the appeal.  We find that the Veteran has been an 
inconsistent historian and that his statements for treatment 
and evaluation purposes are consistent with the clinical 
findings, the reports of activity and are therefore more 
probative.  In essence, the record demonstrates that the 
criteria for an evaluation in excess of 10 percent for heart 
disease have not been met for the period prior to June 19, 
2008.  

The Board has also determined that an evaluation in excess of 
30 percent is not warranted for the period beginning June 19, 
2008.  The award of a 30 percent evaluation was based on the 
June 2008 VA examiner's workload estimate of 5 to 7 METs.  At 
that time, X-ray study also revealed cardiomegaly.  However, 
the evidence discloses no record of acute congestive heart 
failure or that a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  Moreover, the Veteran has stated that 
he is satisfied with the currently assigned 30 percent 
evaluation.  Accordingly, an evaluation in excess of 30 
percent is not warranted for the period from June 19, 2008.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the Veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The Veteran has submitted no 
evidence showing that his service-connected coronary artery 
disease has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  	


ORDER

Entitlement to a 10 percent evaluation for coronary artery 
disease status post myocardial infarction for the period 
prior to June 19, 2008 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease status post myocardial infarction 
from June 19, 2008 is denied.


REMAND

The Veteran seeks an increased evaluation for his right knee 
disability.  The disability is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4,71a, Diagnostic Code 5260 
for limitation of flexion of the knee.  At the June 2008 VA 
examination, the examiner initially noted that range of 
motion testing of the right knee revealed 10 degrees of 
extension and 110 degrees of flexion.  However, he continued 
to state that right knee range of motion was from zero to 140 
degrees with mild pain on flexion and no pain on extension.  
This conflicting information must be clarified prior to 
further appellate review of this claim.

The Board additionally notes that the Veteran, at his January 
2009 hearing, asserted that his right knee disability had 
become worse and that he had some instability.  As such, the 
Board has determined that an additional examination is 
warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
to determine the severity of his right 
knee disability.  The results of range of 
motion testing should be reported, and 
any excursion of motion accompanied by 
pain should be specifically identified.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


